DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 8 and 9 are objected to under 37 CFR 1.75 as being a substantial (EXACT) duplicate of claims 21 and 24, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 22,23,25 and 26 are objected to under 37 CFR 1.75 as being a substantial (in fact EXACT) duplicate of (original) claims 4 and 6.  In addition, new claims 22 and 23 are EXACT DUPLICATES of new claims 25 and 26. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,5,22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aston (USP 3,568,236).  Aston discloses a cosmetic applicator comprising an outer surface portion (62,65) comprised of an open cell foam, which is the definition of “memory foam” provided in the specification (0039, lines 1-4), over a core portion comprised of a spring element (64) which has a substantially different rebound characteristic than the outer foam material.  Broad mention of either removable or fixed would read on any attachment between the outer foam material and the core/spring element.  The application portion (55) of Aston would be perfectly capable of being gripped by the fingers.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aston (USP 3,568,236).  The recited ratios would amount to an obvious choice of mechanical design or routine experimentation of the prior art by one having ordinary skill in the art by modifying the rigidity of the core/spring element to provide the degree of rigidity to the applicator.
Claims 6,10,23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aston (USP 3,568,236) in view of Mcledandri (USP 6,006,761).  Mere provision of a barrier member (12) under a (cosmetic) application layer (10) that is .
Allowable Subject Matter
Claims 21 and 24 are allowed.
COMMENT RE CLAIMS 8,9,22,23,25 and 26:  Although claims 8 and 9 were previously objected to as being allowable if re-written in independent form, they are now IDENTICAL to new claims 21 and 24, respectively.  The examiner can only guess as to what applicant intended by adding claims 22,23,25 and 26.  Not only are they identical to original claims 4 and 6, they are identical to each other (eg, claim 22 is identical to claim 25 and claim 23 is identical to claim 26).  The examiner guesses that applicant meant claims 22 and 23 to depend from claim 21 and claims 25 and 26 to depend from claim 24.  
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive. The examiner can only comment on the components/elements as defined in the claim(s).  Claim 1 a mentions resilient a body of (porous memory) foam.  Such is disclosed as (62,65) and 0039, lines 1-4 of Aston).  The other element is a “core portion”, which has a different rebound characteristic than the (foam) of the body.  The spring element (64) would read on this element.  Any deflection of the core element (64) .
    Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/Primary Examiner, Art Unit 3723